Exhibit 10.1

Effective March 17, 2014

Ali Fattaey, Ph.D.

[Address 1]

[Address 2]

Dear Ali:

Reference is hereby made to that certain Employment Agreement dated as of
February 19, 2013, by and between Curis, Inc. (the “Company”) and you (the
“Employee”) (the “Agreement”). Capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Agreement.

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the undersigned parties
agree as follows:

1. Section 3.6 Relocation and Commuting Expenses of the Agreement is hereby
revised such that the dollar amount of “$50,000” in the third line of such
Section 3.6(a) is hereby deleted in its entirety and the dollar amount of
“$70,000” is hereby inserted in lieu thereof.

2. The Agreement, as supplemented and modified by this letter, together with the
other writings referred to in the Agreement or delivered pursuant thereto which
form a part thereof, contains the entire agreement among the parties with
respect to the subject matter thereof and amends, restates and supersedes all
prior and contemporaneous arrangements or understandings with respect thereto.

3. Upon the effectiveness of this letter, on and after the date thereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import, and each reference in the other documents entered into
in connection with the Agreement, shall mean and be a reference to the
Agreement, as amended hereby. Except as specifically amended above, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

4. This letter shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any choice of
law principle that would dictate the application of the law of another
jurisdiction.



--------------------------------------------------------------------------------

Letter to Ali Fattaey, Ph.D.

Effective March 17, 2014

Page 2

 

5. This letter may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

Please sign below to acknowledge your agreement to the foregoing terms.

 

Very truly yours, CURIS, INC. /s/ Michael P. Gray

 

Michael P. Gray Chief Financial Officer and Chief Business Officer Date:
March 24, 2014

 

Agreed and acknowledge as of the date set forth below. /s/ Ali Fattaey, Ph.D.

 

Ali Fattaey, Ph.D. President and COO Date: March 24, 2014

 

-2-